for any permits, licenses, approvals and authorizations for the performance of any approved Alterations in
and to the Demised Premises or the operation of Tenant’s business therein, provided (i) Owner is
reasonably satisfied as to the factual contents of any such application and (ii) Tenant shall indemnify
Owner against any loss, cost, liability, damage and expense, including, but not limited to, reasonable
counsel fees, arising out of, or from, the execution by Owner of any such application except to the extent
such loss, cost, liability, damage or expense arises out of any improper acts or omissions of Owner or any
condition that exists in the Retail Unit or the Building which was not caused or created by Tenant. The
obligation of Tenant to indemnify Owner as set forth in this Section 3.09 shall survive the expiration or
sooner termination of this Lease. Thereafter and throughout the Demised Term, Tenant shall, at Tenant’s
sole cost and expense, maintain said licenses, approvals and authorizations.

Section 3.11. Owner’s Work Contribution:

A. Subject to the provisions and requirements of this Section 3.11,
and provided that Tenant is not then in default under any of the terms, covenants or conditions of this
Lease on the part of Tenant to be observed or performed (beyond applicable notice and cure periods set
forth herein), Owner shall contribute the sum of ONE MILLION TWENTY THOUSAND TWO
HUNDRED and 00/100 ($1,020,200.00) DOLLARS in the aggregate toward the cost and expense
actually incurred: by Tenant in connection with Tenant’s Initial Installation. Owner's contribution on
account of Tenant's Initial Installation is referred to as “Owner's Work Contribution”, Irrespective of the
actual cost and expense of Tenant's Initial Installation, in no event shall Owner's Work Contribution
exceed the aggregate sum of ONE MILLION TWENTY THOUSAND TWO HUNDRED and 00/ 100
($1,020,200.00) DOLLARS. In no event shall more than fifteen (15%) percent of Owner’s Work
Contribution be applicable to those so-called “soft” costs and expenses incurred by Tenant in connection
with Tenant’s Initial Installation, including, without limitation, the cost of all consultant, architectural,
engineering and designers fees and all permit fees and moving expenses (as opposed to so-called “hard
costs” of Tenant’s Initial Installation).

B. Provided that Tenant is not then in default under any of the
terms, covenants or conditions of this Lease on Tenant's part to be observed and performed (beyond
applicable notice and cure periods set forth herein), Owner shall distribute Owner's Work Contribution to
Tenant as follows:

(i) Thirty-three percent (33%) of Owner’s Work Contribution shall be
paid to Tenant within thirty (30) days after notice to Owner of the satisfaction of the following conditions:
(a) delivery to Owner of certification by Tenant’s architect that at least twenty-five (25%) percent of
Tenant's Initial Installation has been completed in accordance with the Owner approved plans therefor;
and (b) delivery to Owner of partial waivers of mechanic's liens from all contractors, subcontractors,
materialmen and laborers who were hired to perform any services or deliver any materials in connection
with Tenant's Initial Installation;

(it) Thirty-three percent (33%) of Owner’s Work Contribution shall be
paid to Tenant within thirty (30) days after notice to Owner of the satisfaction of the following conditions:
(a) delivery to Owner of certification by Tenant’s architect that at least fifty (50%) percent of Tenant's
Initial Installation has been completed in accordance with the Owner approved plans therefor; and (b)
delivery to Owner of partial waivers of mechanic's liens from all contractors, subcontractors, materialmen
and laborers who were hired to perform any services or deliver any materials in connection with Tenant's
Initial Installation; and

(iii) the balance of Owner’s Work contribution shall be paid to Tenant
within thirty (30) days after notice to Owner of the satisfaction of the following conditions: (a) Tenant

00371219.7 13
shall have opened the Demised Premises for the conduct of business to the general public with Tenant’s
Initial Installation complete, (b) delivery to Owner of evidence, in form reasonably acceptable to Owner,
of the payment of the total costs and expenses of Tenant's Initial Installation in an amount at least equal to
the amount of Owner’s Work Contribution, (c) delivery to Owner evidence that all consents, approvals, or
signoffs be obtained by Tenant under any Legal Requirements or as required by any Governmental
Authority have been obtained, (d) delivery to Owner of final waivers of mechanic’s liens from all
contractors, subcontractors, materialmen and laborers who were hired to perform any services or deliver
any materials in connection with Tenant's Initial Installation and (e) Tenant shall have paid the first
month’s Fixed Rent due under this Lease.

Cc, The making of the Owner's Work Contribution by Owner shall
constitute a single nonrecurring obligation on the part of Owner. In the event this Lease is renewed or
extended for a further term by agreement or operation of law, Owner's obligation to give Owner's Work
Contribution or any part thereof shall not apply to any such renewal or extension.

D. Tenant acknowledges and agrees that Owner is merely acting on
behalf of Tenant in connection with the disbursement of the Owner's Work Contribution in accordance
with the provisions of this Section 3.11 to Tenant for the contractors, suppliers and materialmen
employed in connection with Tenant's Initial Installation, and that Owner shall have no obligation,
liability or responsibility to any of the contractors, suppliers or materialmen seeking any of the Owner's
Work Contribution pursuant to any of the aforesaid contracts or agreements with such contractors,
suppliers or materialmen or otherwise, provided that Owner shall be obligated to disburse such Owner's
Work Contribution as expressly provided by the provisions of this Section 3.11. Nothing contained in this
Section 3.11 shall relieve Tenant of any obligations or liabilities to such contractors, suppliers or
materialmen under such contracts, agreements or otherwise. Nothing contained in this Section 3.11 shall
relieve any obligations of Tenant under Sections 3.02 or 3.03 of this Lease. Tenant shall indemnify
Owner and Owner's Indemnitees from all loss, cost, liability and expense, including but not limited to
reasonable counsel fees, incurred in connection with, or arising from, any claims or actions by any
contractors, suppliers or materialmen employed in connection with Tenant's Initial Installation other than
any such loss, cost, liability and/or expense arising out of, or resulting from, the negligence or willful
misconduct of Owner or its agents, employees or contractors.

E. Notwithstanding anything contained in this Lease, and provided,
that Tenant has otherwise complied with its obligations pursuant to this Section 3.11: (i) if Owner fails to
pay any portion of the Owner’s Work Contribution when due and payable pursuant to this Lease and such
failure is not remedied within fifteen (15) days following written notice thereof from Tenant, then Tenant
may offset the balance due against Fixed Rent then due or thereafter accruing under this Lease until such
outstanding amount of the Owner’s Work Contribution has been credited in full to Tenant; and (ii) once
paid, no portion of the Owner’s Work Contribution shall be subject to recapture or “claw back” by Owner
under any circumstances, including, without limitation, following a default by Tenant in the performance
of its obligations hereunder or any termination of this Lease by Owner.

Section 3.12. Non-Tenant Violations: To the extent there are any issued
violations affecting the Demised Premises or areas of the Building which were not created by Tenant or
Tenant’s agents, employees or contractors (“Non-Tenant_Violations”) which prevent the use of the
Demised Premises by Tenant or the prompt commencement, completion and sign-off of any and all work
in the Demised Premises contemplated by Tenant under this Lease, Tenant shall have no liability with
respect to any such Non-Tenant Violations and Tenant shall have no or obligation to cure or pay any fines
or penalties associated with any Non-Tenant Violations. Notwithstanding anything to the contrary
contained herein in the event any Non-Tenant Violations are discovered which, solely by reason of such
Non-Tenant Violations prevent or delay Tenant from (i) performing Tenant’s Initial Alterations, (ii)

00371219.7 14
